Title: From George Washington to John Beatty, 19 August 1779
From: Washington, George
To: Beatty, John


        
          Sir,
          Head Quarters West Point Augt 19th 1779
        
        I have considered your report of the 5 instant and the papers accompanying it relative to your transactions with Mr Loring at your

last interview and I shall add a few explanatory remarks to my former instructions.
        The principle which I intended to govern your exchanges as well absolute as parole for such officers of ours as had violated their paroles was, that we should only exchange those who could not be returned; all that can be returned are to be exempted from the benefit of exchange ’till further orders—But as it may be a long time before many of them can be sent in & probably several of them never will be found and it would be injustice to the enemy to detain their officers ’till the experiment could be fully tried you will in the mean time send them in on parole, with an express and positive agreement that whenever any of the aforesaid violators of parole are returned the officers exchanged in lieu of them are either to be returned also, or other officers of equal rank whom we shall demand sent out in their place—This must be clearly determined so as to exclude all dispute or equivocation, for we wish not to make a breach of honor a privilege to the guilty person.
        In order the better to enable you to carry into execution my order for calling in these breakers of parole, you will make me a report according to the best of your information of the states to which they belong and the places where they reside that application may be made for the assistance of the States to enforce their return.
        I observe there are some persons who have been indulged with their paroles by the enemy not violators of parole for wh⟨om⟩ they now demand other officers to be se⟨nt⟩ in—This you will not comply with exc⟨ept⟩ so far as it is perfectly consistent w⟨ith pro⟩priety of capture. The enemy have it at their option to recall them if they think proper.
        You are not to exchange ei⟨ther⟩ Col. Housekker on our part or Mr Co⟨nolly⟩ on the part of the enemy. The former w⟨as⟩ taken in a manner which will not suffer us to consider him in the light of a common prisoner; and the latter has never been considered by us as a milita⟨ry⟩ prisoner of war.
        You are absolutely to reject every overture for exchanging those persons whom we do not consider as military prisoners of war: We do not hold General Clinton bound by any act of ours respecting this matter; but we reject their exchange solely on the principle that by the laws & practice of war, we do not think they were proper subjects of military capture—From this we shall never recede.
        Mr Loring mentions his having 150 privates whom he proposes to exchange for those of some particular corps which he mentions—I have no objection to this provided the principle extends to

officers—You are to insist on the exchange of these on equality of rank, as far as the number in our hands will permit—Now we have removed every supposeable impediment on our side no reason can be assigned why the exchanges of officers as well as men should not go on upon the former ground. One caution I must give you which is that too much pains cannot be taken to prevent the impositions of the enemy in sending out persons of different denominations who were not proper subjects of military capture. You will give the most pointed orders to your deputies to make the strictest inquiry into the circumstances in which every man was taken who does not belong to The Continental army.
        You may include the Convention prisoners as well in your absolute as parole exchanges; but in the former only on the principle of equality of rank.
        Endeavour by all means to have the officers who have recently violated their paroles immediately sent in. I am &c. &c.
      